Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §102(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3, 10-17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Li et al (US 20200367204 A1) hereinafter as Li.
Regarding claim(s) 1 and 18-20, Li discloses a transmitting/receiving apparatus (See Fig(s). 1 with TRX apparatuses 120, 102 etc.), comprising: 
circuitry, operative to allocate resources for Physical Sidelink Shared Channel 5(PSSCH) based on a common resource allocation reference (See Fig(s). 4 reservation indication for PSCCH See ¶ 98, 102, The control channel of PSCCH conveys at least the information necessary to decode the associated PSSCH, See ¶ 102 common resource allocation for V2X transmission is from a given resource pool) and indicate the resource allocation via Physical Sidelink Control Channel (PSCCH) which is used by a receiving apparatus to obtain the allocated resources (See ¶ 98, 118, PSCCH-1 indicates resource allocation for the associated PSSCH in the current period and/or the resource reservation for the next period);
 and a transmitter, operative to transmit PSCCH and associated PSSCH on the allocated resources to the receiving apparatus (See ¶ 98, 118).  

 Regarding claim(s) 3, Li discloses 15 wherein a receiving resource pool of the transmitting apparatus or the receiving apparatus is used as the common resource allocation reference (See ¶ 102 common resource allocation for V2X transmission is from a given resource pool).  
Regarding claim(s) 10, Li discloses 25wherein in a case that a receiving resource pool for receiving PSCCH and PSSCH are separate, the receiving resource pool for receiving PSSCH of the transmitting apparatus is used as the common resource allocation reference (See Fig(s). 4, See ¶ 149, PSCCH-1 indicates the resource allocation of the associated PSSCH. With PSCCH-1 transmitted before the associated data which is conveyed by PSSCH).  
30 Regarding claim(s) 11, Li discloses wherein 44WO 2020/087474PCT/CN2018/113536 the common resource allocation reference is notified to the receiving apparatus via Sidelink Control Information (SCI) transmitted in PSCCH by the transmitting apparatus (See ¶ 126), or the common resource reference is notified to the transmitting apparatus via 5sidelink Downlink Control Information (DCI) transmitted in PDCCH by a base station.  
Regarding claim(s) 12, Li discloses wherein the SCI indicates a field of the common resource reference and a field of resource allocation (See ¶ 126, wherein the field of resource allocation indicates allocated Physical Resource 10Blocks (PRB) within the common resource reference (See ¶ 146).  
Regarding claim(s) 13, Li discloses wherein the common resource allocation reference is pre-configured, configured, specified or any combination thereof (See ¶ 153-154,  The benefit of this configuration is that the receivers could still decode the PSSCH based on PSCCH-2 even if they miss the transmission of PSCCH-1.).  
Regarding claim(s) 14, Li discloses wherein in a case that multiple carriers or multiple cells are configured, the receiving resource pool of the receiving apparatus in a scheduled carrier for transmitting PSSCH is used as the common resource allocation reference (See ¶ 153-154,  The benefit of this configuration is that the receivers could still decode the PSSCH based on PSCCH-2 even if they miss the transmission of PSCCH-1.).  
Regarding claim(s) 15, Li discloses wherein a control resource set or a resource pool of PSCCH is used as the common resource allocation reference for PSSCH (See Fig(s). 4, See ¶ 102).  
25 Regarding claim(s) 16, Li discloses wherein the base station allocates resources for Physical Downlink Shared Channel (PDSCH) based on the common resource allocation reference (See ¶ 120).  
Regarding claim(s) 17, Li discloses wherein there is a 30resource pool, the resource pool is used by the transmitting apparatus for allocate 45WO 2020/087474PCT/CN2018/113536 resources for Physical Sidelink Shared Channel (PSSCH) and is used by a receiving apparatus to obtain the allocated resources, and wherein the resource pool is used as the common resource allocation reference (See ¶ 102).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20200367204 A1) hereinafter as Li in view of Park et al (US 20200099479 A1) hereinafter as Park.
Park discloses wherein a Bandwidth Part (BWP) is not used for the PSSCH and PSCCH transmission (See ¶ 227, That is, when a sidelink BWP for sidelink transmission and reception is configured, RRC parameter(s) for a PSCCH/PSSCH resource pool configuration for PSCCH/PSSCH transmission and reception in the sidelink BWP may be explicitly configured through higher layer signaling or pre-configured.) Utilizing a separate part of the bandwidth for different purposes conserves bandwidth resources for PSSCH and PSCCH.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Park within Li, so as to enhance overall network performance by conserving bandwidth specific for PSCCH transmission.
  

Claim(s) 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20200367204 A1) hereinafter as Li in view of Yasukawa et al (US 20180098369 A1) hereinafter as Yasukawa.
Regarding claim(s) 4, Yasukawa discloses wherein 20in the case that the receiving resource pool of the transmitting apparatus is used as the common resource allocation reference, a transmitting resource pool of the transmitting apparatus is covered by the receiving resource pool of the transmitting apparatus; and in the case that the receiving resource pool of the receiving apparatus is used 25as the common resource allocation reference, a transmitting resource pool of the transmitting apparatus is covered by the receiving resource pool of the receiving apparatus (See ¶ 29, See Fig(s). 1, The base station 1, for example, allocates resource pools used for transmission and reception of a D2D signal, and allocates radio resources used by the user apparatus 2 for transmitting a D2D signal, by using broadcast (notification) information (system information), a Radio Resource Control (RRC), or the like of the cell.. See Fig(s). 10, See ¶ 103).  Resource pool allocation for D2D communications between transmission and reception ensures radio resources are available when needed.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Yasukawa within Li, so as to enhance overall network and user performance.
 
Regarding claim(s) 5, Yasukawa discloses wherein the receiving resource pool of the transmitting apparatus is identical to the receiving resource pool of the receiving apparatus (See ¶ 29, See Fig(s). 1, The base station 1, for example, allocates resource pools used for transmission and reception of a D2D signal, and allocates radio resources used by the user apparatus 2 for transmitting a D2D signal, by using broadcast (notification) information (system information), a Radio Resource Control (RRC), or the like of the cell.. See Fig(s). 10, See ¶ 103). Reasons for combining same as claim 4. 
5 Regarding claim(s) 6-7 Yasukawa discloses wherein in a case that the transmitting apparatus is configured with multiple receiving resource pools, a superset of multiple receiving resource pools of the transmitting apparatus is used as the common resource allocation reference (See Fig(s). 9 see block b with superset of resource pool, See ¶ 97.. ranges of resource pools available for a user apparatus 2 of a high priority type are set to be wider than ranges of resource pools available for a user apparatus 2 of a low priority type…ranges of resource pools are interpreted same as superset resource pools).  Reasons for combining same as claim 4. 
15 Regarding claim(s) 8 Yasukawa discloses wherein a superset of one or more transmitting resource pools and one or more receiving resource pools of the transmitting apparatus is used as the common resource allocation reference (See Fig(s). 9 see block b with superset of resource pool, See ¶ 97.. ranges of resource pools available for a user apparatus 2 of a high priority type are set to be wider than ranges of resource pools available for a user apparatus 2 of a low priority type…ranges of resource pools are interpreted same as superset resource pools).  Reasons for combining same as claim 4. .  
20 Regarding claim(s) 9 Yasukawa discloses wherein a superset of one or more transmitting resource pools and one or more receiving resource pools of the receiving apparatus is used as the common resource allocation reference(See Fig(s). 9 see block b with superset of resource pool, See ¶ 97.. ranges of resource pools available for a user apparatus 2 of a high priority type are set to be wider than ranges of resource pools available for a user apparatus 2 of a low priority type…ranges of resource pools are interpreted same as superset resource pools).  Reasons for combining same as claim 4.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411